UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARMANDO RENDON, a/k/a Armando Londonio, a/k/a Armando
Londonio-Rendon, a/k/a Armando Rendon L, a/k/a Armando
Rendon Londono, a/k/a Armando Rendon-Londonio, a/k/a Juan
Manuel Miranda, a/k/a Juan Manuel Miranda Calderon,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cr-00681-DKC-1)


Submitted:   February 23, 2012           Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Earnest, LAW OFFICE OF RON EARNEST, Riverdale, Maryland, for
Appellant. Mara Zusman Greenberg, Ann M. O'Brien, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Armando Rendon was sentenced to thirty-six months in

prison after a jury convicted him of one count each of:                           making

a false claim to United States citizenship, in violation of 18

U.S.C.     § 911    (2006);      making   a       false   statement   in    a   passport

application, in violation of 18 U.S.C. § 1542 (2006); fraudulent

use   of   a    social     security   number,        in   violation   of     42   U.S.C.

§ 408(a)(7)(B) (2006); aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1) (2006); and re-entry of a removed

alien, in violation of 8 U.S.C. § 1326(a) (2006).                          Counsel has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), asking the court to conduct a full examination of

the record for prejudicial error.                     Rendon has filed a pro se

supplemental       brief    in    which   he       asserts   that   his    counsel   was

ineffective and suggesting that there was insufficient evidence

to    support      his   aggravated       identity        theft   conviction.        The

Government has declined to file a responsive brief.                         Finding no

error, we affirm.

               We review the district court’s denial of Rendon’s Fed.

R. Crim. P. 29 motion de novo.                See United States v. Alerre, 430

F.3d 681, 693 (4th Cir. 2005).                    When a Rule 29 motion was based

on a claim of insufficient evidence, the jury’s verdict must be

sustained “if there is substantial evidence, taking the view

most favorable to the Government, to support it.”                         United States

                                              2
v.   Abu      Ali,    528    F.3d     210,    244       (4th     Cir.    2008)    (internal

quotation       marks      and    citations        omitted).        This      court   “ha[s]

defined       ‘substantial        evidence’        as   evidence    that      a   reasonable

finder     of    fact      could    accept     as       adequate    and      sufficient     to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”       Alerre, 430 F.3d at 693 (internal quotation marks and

citation omitted).            We have reviewed the record of the district

court proceedings and conclude that it was reasonable for the

jury     to     accept      the    Government’s          evidence       as   adequate      and

sufficient to find Rendon guilty of the offenses with which he

was charged beyond a reasonable doubt.

                We reject on this appeal Rendon’s assertion that his

trial counsel was ineffective.                      An ineffective assistance of

counsel       claim   should       generally       be   raised     in   a    habeas   corpus

motion     under      28    U.S.C.A.    §     2255       (West    Supp.      2011)    in   the

district court.            See United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999).               Although an ineffective assistance claim

may be cognizable on direct appeal if “it conclusively appears

from the record that defense counsel did not provide effective

representation[,]” United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008), it does not conclusively appear on the record

that counsel provided ineffective representation.                             Accordingly,

an ineffective assistance of counsel claim is not cognizable on

this appeal.

                                               3
              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore    affirm   the   district   court’s     judgment.

This court requires that counsel inform Rendon, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Rendon requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Rendon. We dispense with oral argument because the

facts   and    legal   contentions     are   adequately   presented     in   the

materials     before    the    court   and   argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                         4